Case 9:18-cr-80122-DMM Document 316 Entered on FLSD Docket 07/20/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 18-80122-CR-MIDDLEBROOKS

  UNITED STATES OF AMERICA,

         Plaintiff,
  vs.

  ARMAN ABOVYAN,

        Defendant.
  ___________________________/

           ORDER ON DEFENDANT’S MOTION FOR RECONSIDERATION
        OF ORDER DENYING BOND AND GRANTING BOND PENDING APPEAL

         THIS CAUSE comes before the Court upon Defendant’s Time-Sensitive Motion for
  Reconsideration of Order Denying Bond (D.E. 315). On April 16, 2020 I denied Defendant’s
  Motion for Bond Pending Appeal. Defendant is asking the Court to reconsider its Order based
  on two changes in circumstances: first, the Eleventh Circuit has granted oral argument; and
  second, due to the increase of COVID-19 at FCI Miami. After reviewing the Defendant’s
  motion for reconsideration and having previously found that the Defendant does not present a
  risk of flight or danger to the community and due to the exceptional circumstances of the impact
  of COVID-19 within the prison, I will release the Defendant on bond pending the outcome of his
  appeal. Therefore, it is,
         ORDERED AND ADJUDGED that Defendant’s motion for reconsideration (D.E. 315)
  is GRANTED. The Defendant shall be released from custody immediately on bond pending the
  outcome of his appeal. The $300,000 Personal Surety Bond entered on June 26, 2018 (D.E. 11)
  is reinstated with the following additional special condition:
             Home Detention with Electronic Monitoring - The defendant shall participate
             in the Home Detention Electronic Monitoring Program until Defendant’s
             appeal is decided. During this time, the defendant shall remain at his place of
             residence except religious observances, medical appointments and other
             activities approved in advance and provide the U.S. Probation Officer with
             requested documentation. The defendant shall maintain a telephone at his place
             of residence without ‘call forwarding’, ‘call waiting’, a modem, ‘caller ID’, or
             ‘call back/call block’ services for the above period. The defendant shall wear
Case 9:18-cr-80122-DMM Document 316 Entered on FLSD Docket 07/20/2020 Page 2 of 2




           an electronic monitoring device and follow the electronic monitoring
           procedures as instructed by the U.S. Probation Officer. The defendant shall pay
           for the electronic monitoring equipment at the prevailing rate or in accordance
           with ability to pay.

           All previous conditions of bond imposed remain in full force and effect.

        DONE AND ORDERED at West Palm Beach, Florida this 20th day of July, 2020.




                                                           Donald M. Middlebrooks
                                                           United States District Judge

  cc:   Counsel of Record
